** CATTLE — PERSONAL PROPERTY — TAXES ** ASSUMING SAID CATTLE WERE REMOVED FROM CADDO COUNTY ON OR ABOUT MARCH 17, 1963, AND ACQUIRED AN ACTUAL SITUS IN GRADY COUNTY PRIOR TO MARCH 17, 1963, AND PRIOR TO CADDO COUNTY ASSESSING SAID CATTLE, THEN IT IS THE OPINION OF THE A.G. THAT YOUR QUESTION SHOULD BE ANSWERED AS FOLLOWS: AS THE CATTLE WERE MOVED FROM CADDO COUNTY TO GRADY COUNTY BETWEEN JANUARY 1 AND THE FIRST OF SEPTEMBER, ACQUIRED AN ACTUAL SITUS THEREIN BEFORE THE FIRST OF SEPTEMBER AND BEFORE SAID CATTLE WERE ASSESSED BY CADDO COUNTY, PARAGRAPH 3 OF SECTION 15.6, SUPRA, IS APPLICABLE AND THE CATTLE SHOULD BE LISTED AND ASSESSED IN GRADY COUNTY.  IF HOWEVER, ASSUMING SAID CATTLE HAD AN ACTUAL SITUS IN CADDO COUNTY WHEN THEY WERE ASSESSED THEREIN AND THEREAFTER WERE REMOVED TO GRADY COUNTY, THEN IT IS THE OPINION OF THE A.G. THAT SAID CATTLE SHOULD BE LISTED AND ASSESSED IN CADDO COUNTY.  (PERSONAL PROPERTY TAX, LIVESTOCK) CITE: 68 Ohio St. 15.6 [68-15.6], OPINION NO. OCTOBER 29, 1941 — STEWART (LEE W. COOK)